FILED
                                                                                April 14, 2022
                                                                               EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                             STATE OF WEST VIRGINIA                                OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re C.M., R.M., T.M., K.M.-2, and G.M.

No. 21-0987 (Nicholas County 20-JA-68, 20-JA-69, 20-JA-78, 20-JA-79, and 20-JA-80)



                              MEMORANDUM DECISION


        Petitioner Mother A.M., by counsel Joseph Mosko, appeals the Circuit Court of Nicholas
County’s November 9, 2021, order terminating her parental and custodial rights to C.M., R.M.,
T.M., K.M.-2, and G.M. 1 The West Virginia Department of Health and Human Resources
(“DHHR”), by counsel Patrick Morrisey and Andrew T. Waight, filed a response in support of
the circuit court’s order. The guardian ad litem (“guardian”), Denise N. Pettijohn, filed a
response on the children’s behalf in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in terminating her parental rights to R.M. 2

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In July of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner’s alcohol use impaired her ability to parent the children. The DHHR alleged that in

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Further, because two children share the same initials,
we refer to them as K.M.-1 and K.M.-2, respectively, throughout this memorandum decision.
       2
         The circuit court terminated petitioner’s parental and custodial rights all of the children
below. Petitioner only challenges the termination of her parental rights to R.M., who is
petitioner’s only biological child that is subject to these proceedings. She does not challenge the
termination of her custodial rights to the other children.



                                                 1
July of 2020, petitioner was drinking alcohol while playing a board game with the father, K.M.-
1, C.M., and R.M. 3 Petitioner’s behavior became “erratic,” and she attempted to strike the father.
Petitioner grabbed then-two-year-old R.M. and attempted to leave the home with the child,
pushing then-thirteen-year-old C.M. in the process. Petitioner was so intoxicated, however, that
she fell as she was leaving the home, striking R.M.’s head against the door frame and dropping a
lit cigarette on the child. Thereafter, petitioner left the residence with R.M. Law enforcement
later charged petitioner with three misdemeanor counts of domestic battery, one misdemeanor
count of domestic assault, and one felony count of child neglect. The DHHR further alleged that
the family was investigated in June of 2020 due to similar allegations of excessive drinking and
domestic violence. The DHHR later amended the petition to include the father’s other biological
children, infant respondents T.M., K.M.-2, and G.M., and the respective mothers of those
children, who were deemed nonabusing parents.

        Petitioner stipulated to the allegations in the petition in October of 2020, and the circuit
court adjudicated her as an abusing parent and the children as abused and neglected children
upon that stipulation. In December of 2020, the circuit court granted petitioner a post-
adjudicatory improvement period. As terms of her improvement period, the court ordered
petitioner to participate in random drug and alcohol screening, in-home services, and a parental
psychological evaluation. The court also required petitioner to remain drug and alcohol free,
maintain contact with the DHHR, obtain suitable housing, and maintain employment. The parties
later agreed that petitioner would be required to complete an inpatient substance abuse treatment
program. Petitioner was later granted an extension to her post-adjudicatory improvement period
in January of 2021 and a post-dispositional improvement period in June of 2021.

       The circuit court held the final dispositional hearing in November of 2021. During the
hearing, the DHHR recommended termination of petitioner’s parental and custodial rights, and
the guardian concurred with that recommendation. The court heard testimony from the DHHR
worker monitoring petitioner’s improvement period, as well as one of petitioner’s service
providers, representatives from two inpatient substance abuse treatments with whom petitioner
engaged, and petitioner herself.

        Upon the conclusion of that testimony, the circuit court found that petitioner failed to
complete the terms of her improvement period. The court also noted that petitioner was required
to complete an inpatient substance abuse treatment program. However, petitioner was terminated
from one program and left a second program voluntarily. The court found that petitioner was
currently enrolled in a sober living facility. The court noted that this facility did “not conduct
drug screening” and that petitioner had “voluntarily and intelligently resided there knowing that
she was not complying with the terms of her improvement period.” The court also found that
petitioner missed several drug screens throughout the proceedings. Petitioner expressed that she
intended to reside at the sober living facility for “a while,” and the court found that she intended
to stay there indefinitely, which was “a serious barrier to achieving permanency.”



       3
           K.M.-1 has reached the age of majority and is not at issue in this appeal.



                                                   2
         The court further found that the DHHR offered services to petitioner, but the services
made no meaningful change in petitioner’s behavior. Petitioner admitted that she did not have
safe or suitable housing, and the court found she had only been employed for two weeks during
the previous year. The court found that petitioner had shown a pattern of instability and an
inability to properly parent. The court described petitioner as “transient and unpredictable” and
stated that “[a]lcohol ha[d] been a chronic and ongoing problem throughout this case.” The court
also found that petitioner failed to consistently participate in supervised visitation with the child
and engaged in domestic violence during her improvement period. The court considered that the
proceedings had been ongoing for “more than one year” and that petitioner had failed to achieve
stability during that time.

        Ultimately, the circuit court concluded that petitioner’s habitual alcohol abuse seriously
impaired her parenting skills; she had not responded to or followed through with treatment and
services; and there was no reasonable likelihood that the conditions of abuse and neglect could
be corrected in the near future. The court also concluded that it was not in the child’s best
interest to be exposed to petitioner’s unstable and unpredictable life. Based on the foregoing, the
court found that there was no less restrictive disposition to termination of petitioner’s parental
and custodial rights to the children. Accordingly, the circuit court terminated petitioner’s parental
and custodial rights by its November 9, 2021, order. Petitioner now appeals that order. 4

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the circuit court erred in terminating her parental rights
to R.M. because the record does not support a finding that termination of her rights was
“necessary for the welfare of the child,” which is a finding that is required by West Virginia


       4
          R.M.’s father voluntarily relinquished his custodial rights to the child. According to the
parties, the permanency plan for R.M. is legal guardianship in the custody of paternal relatives.



                                                 3
Code § 49-4-604(c)(6). Petitioner asserts that the court’s finding that “it is not in the child’s best
interest to be exposed to [petitioner’s] unstable and unpredictable life” is the only finding that
“seems to draw some correlation” between her conduct and its impact on R.M. According to
petitioner, the court did not establish a sufficient nexus between her conduct and the welfare of
the child. Finally, petitioner briefly argues that the circuit court erred in terminating her parental
rights to R.M. rather than imposing a less-restrictive disposition.

       Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination is necessary for
the welfare of the child. West Virginia Code § 49-4-604(d)(1) provides that there is no
reasonable likelihood that the conditions of neglect or abuse can be substantially corrected when
the abusing adult has

       habitually abused or [is] addicted to alcohol, controlled substances or drugs, to the
       extent that proper parenting skills have been seriously impaired and the person . . .
       [has] not responded to or followed through the recommended and appropriate
       treatment which could have improved the capacity for adequate parental
       functioning.

        Here, the circuit court found that petitioner failed to complete the terms of her
improvement period and that she continued to abuse alcohol and engage in domestic violence
despite the DHHR’s provision of services. Therefore, it is clear from the court’s findings that the
conditions of abuse and neglect had not been remedied and there was no reasonable likelihood
that the conditions would be substantially corrected in the near future. Notably, petitioner does
not challenge this finding on appeal.

        This evidence also supports the circuit court’s finding that termination of petitioner’s
parental rights was necessary for the welfare of R.M. While petitioner has correctly identified
one relevant finding—that “it is not in the child’s best interest to be exposed to [petitioner’s]
unstable and unpredictable life”—the totality of the circuit court’s findings is relevant here.
Petitioner failed to correct the conditions of abuse and neglect, which means that the child would
undoubtedly be abused or neglected if returned to petitioner’s care. Further, R.M., who was just
two years of age when removed from petitioner’s care, requires a consistent, stable, and fully
committed adult. This Court has long held that

               “[c]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age
       of three years who are more susceptible to illness, need consistent close
       interaction with fully committed adults, and are likely to have their emotional and
       physical development retarded by numerous placements.” Syl. Pt. 1, in part, In re
       R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. Upon our review of the record, the



                                                  4
circuit court’s finding that termination was necessary for the welfare of R.M. is not clearly
erroneous, and petitioner is entitled to no relief in this regard.

        Finally, in response to petitioner’s assertion that the circuit court failed to impose the
least-restrictive disposition, this Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the circuit court
correctly found that there was no reasonable likelihood that the conditions of neglect or abuse
could be substantially corrected in the near future, it was within its discretion to terminate
petitioner’s parental rights to R.M. We find no abuse of that discretion here.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 9, 2021, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                5